*924
ORDER

PER CURIAM
Defendant appeals after sentencing on a charge of robbery first degree. He also appeals the denial of Rule 29.15 relief after an evidentiary hearing. The only two issues argued on appeal pertain to the direct appeal. The post conviction relief appeal has been abandoned and is denied.
The state offered evidence to support a finding that defendant, by the use of a handgun, took a van from the owner. The only defense evidence consisted of defendant’s testimony. He presented evidence which would have supported a finding that another individual whom he identified was therobber, the witness misidentified defendant and defendant was not present when the robbery occurred. The only two claims of error involve trial court decisions not to submit lesser included offense instructions for robbery second degree and stealing from a person. An extended opinion would have no prece-dential value. The guilty verdict is supported by substantial evidence. We rejected identical legal arguments in State v. Lawshea, 798 S.W.2d 198, 200 (Mo.App.1990).
The sentence and denial of post conviction relief are affirmed. Rule 30.25(b) and Rule 84.16(b).